Citation Nr: 0716591	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  06-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hepatitis C infection.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from December 1965 to February 
1967.  He also had subsequent service with the National Guard 
of Missouri and the Army Reserve, between July 1982 and 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for infection by hepatitis C.  

The record reflects that in his VA Form 9 (substantive 
appeal) received in February 2006, the veteran checked a box 
indicating that he wanted a "BVA hearing at a local VA 
office before a Member, or Members, of the BVA".  In a 
February 2006 letter, the RO requested that the veteran 
clarify whether he desired a videoconference hearing, which 
"in most cases, will allow you to have a hearing sooner than 
a Travel Board hearing".  In March 2006, the veteran 
responded to the letter from the RO, indicating that he 
wanted a videoconference hearing at the RO, and waived his 
right to an in-person hearing at the RO.  There is a notation 
on the form letter from the RO wherein the veteran was 
notified that, depending on his place on the waiting list for 
hearings, if a Travel Board hearing date opened up before a 
videoconference hearing date, he would be scheduled for the 
Travel Board hearing - even if he had requested a video 
hearing.  

In November 2006, the RO notified the veteran that a Travel 
Board hearing had been scheduled for him in January 2007 at 
the RO.  In December 2006, the veteran called the RO and 
advised that he would not be able to make the January 2007 
hearing.  The case was then transferred to the Board in 
January 2007.  By letter dated in March 2007, the Board 
requested that the veteran clarify whether he still wanted to 
attend a hearing before the Board.  Received from the veteran 
in March 2007 was a response in which he checked that he did 
"want a hearing before a Veterans Law Judge in Washington, 
D.C.", and wrote "but I can not travel any distance".  
Since the veteran has made it clear that he will not report 
to either the RO or the Board for a hearing, the Board 
concludes that no further hearing need be scheduled in this 
matter.  


FINDING OF FACT

The preponderance of a the evidence is against a finding that 
the veteran had hepatitis C in service, instead showing the 
disorder to have been manifested many years after service, 
and the evidence is also against a finding that any hepatitis 
C infection is causally related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

By letters dated January 2004 and March 2005, the RO informed 
the veteran of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The Board finds that the contents of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  In addition, a January 2006 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, the Board notes that the RO sent the veteran a 
letter in January 2007 informing him of how disability 
ratings and effective dates are assigned, as required by the 
Dingess decision, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings indicative of 
hepatitis C infection.  

On a VA treatment record in June 2003, it was noted that an 
initial hepatitis C risk screen was performed, and the 
veteran had risk factors for Hepatitis C.  It was noted that 
he reported "intemperate alcohol use" of "6-12 pk with 
guys, once a mth.".  He was referred for further evaluation.  
Additional VA treatment records, dated through May 2005, 
showed that the veteran was seen for follow-up treatment for 
hepatitis C.  In November 2003, the veteran denied a history 
of any known blood transfusion, and denied any intravenous 
(IV) drug use, tattoos, or piercings.  He reported having 
blood exposure to injured sailors while in the Navy, claiming 
that he helped injured co-workers.  He denied known sexual 
contact with a hepatitis C patient.  He had worked in a 
prison, but was not a prisoner, and denied blood exposure 
while a corrections guard in Illinois.  He reported that his 
last ethanol use was five months prior.  In September 2004, 
he denied blood transfusion, intravenous drug abuse, tattoos, 
and intranasal cocaine, and denied known sexual contact with 
hepatitis C patients. He reported blood exposure during 
service, when he helped a sailor who was injured in an 
aircraft accident.  

Received from the veteran in February 2004 was a completed 
"Risk Factors for Hepatitis Questionnaire", in which he 
responded "no" to having ever used intravenous drugs, to 
having used intranasal cocaine, to having engaged in high-
risk sexual activity, to having had hemodialysis, to having 
had any tattoos or body piercings, to having ever shared 
toothbrushes or razor blades, to having ever had acupuncture 
with non-sterile needles, to having ever had a blood 
transfusion, and to having ever been a health care worker and 
exposed to contaminated blood or fluids.  

III.  Analysis

A.  Pertinent Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

The veteran contends that he developed hepatitis in service 
from blood exposure due to helping an injured sailor who was 
injured by a propeller in 1967, or alternatively, from an 
unsanitary "airgun shot" or injection.  Applying the legal 
criteria above, the Board finds that the preponderance of the 
evidence is against the grant of service connection for 
hepatitis C.  Specifically, the Board notes there is no 
competent medical evidence showing that the veteran's 
currently diagnosed infection by hepatitis C had an onset 
during his active service or is otherwise related to service.

As noted, the SMRs are negative for any other complaints, 
treatment, or findings related to hepatitis.  Review of the 
evidence shows the veteran is currently diagnosed with 
hepatitis C.  However, the first time in the evidence of 
record when he was shown to be infected by hepatitis C is in 
a 2003 VA treatment record.  At that time, he was starting to 
receive treatment related to hepatitis C.  

After carefully reviewing the evidence, the Board finds there 
is no competent medical evidence of record which links the 
veteran's hepatitis C to military service.  The Board has no 
reason to doubt that the veteran sincerely believes he has 
hepatitis C that is due to service.  However, there is no 
medical evidence of record which reasonably supports his 
assertion, and there is no indication that the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis etiological cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the 
Board notes the veteran was asked to provide additional 
evidence which might support his contentions in this regard, 
but he did not avail himself of that opportunity.  While he 
had indicated in a November 2003 statement that a Dr. B would 
verify that his hepatitis C was due to either "injections 
received or blood from war time, Vietnam", treatment records 
from the Memphis VA Medical Center (which include treatment 
by Dr. B) have been obtained and show no such commentary by 
Dr. B.  Thus, to determine that either exposure to another 
person's blood due to injury or through injection with an 
unsanitary airgun shot would be speculative, at best.

In view of the foregoing, because there is no competent 
medical evidence relating the veteran's hepatitis C to 
service, but there is competent evidence showing he has at 
least one post-service risk factor for contracting hepatitis 
C (i.e., alcohol abuse), the Board finds the preponderance of 
the evidence is against the grant of service connection for 
hepatitis C infection.  In summary, and for the reasons and 
bases set forth above, the Board finds the veteran is not 
entitled to service connection for hepatitis C, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.


ORDER

Service connection for hepatitis C infection is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


